DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/02/2022 have been accepted and entered. The amendments have overcome all objections set forth in the Office Action mailed on 11/12/2021. 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 02/02/2022, with respect to the rejection(s) of claim(s) 15 and 27 under 35 U.S.C. § 103, specifically regarding the limitation “the introduction of the oxygen-containing gas is set so that there is an excess of oxygen at a main burner and residual amounts of the oxygen-containing gas are permitted to enter the calciner for combustion” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the 103 rejection below.
Claim Rejections - 35 USC § 112
Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the side of the gas separation device" in lines 1-2 of claim 26.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to which side of the gas separation device is being referred to within the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 23-24, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) hereinafter referred to as Tseng in view of Skaarup et al (US 20040029064 A1) hereinafter referred to as Skaarup.
Regarding claim 15, Tseng teaches a method for producing cement clinker (Pg. 1, lines 8-15),
comprising:
preheating a starting material (Fig. 1, raw feed material 12, cyclone preheater 14) to a
calcination temperature, performing calcination (Fig. 1, precalciner 16) of the preheated starting material in a calciner, firing, in a rotary furnace (Fig. 1, rotary kiln 18), the calcined starting material to form cement clinker, cooling the cement clinker in a cooler (Pg. 1, lines 11-15, Fig. 1, clinker cooler 20),
and
feeding an oxygen-containing gas having a proportion of 15% by volume or less of nitrogen and
a proportion of 50% by volume or more of oxygen into a first section of the cooler, the first section of
the cooler directly adjoining a top portion of the rotary furnace, and from the first section of the cooler
into the rotary furnace (Pg. 6, lines 1-5 and 21-27, oxygen is fed to kiln for combustion, oxygen contents greater than 90% would create nitrogen contents 15% or less; Fig. 2, oxygen source 60, recuperating zone 68), wherein the total gas streams fed to the combustion processes consist of more than 50% by volume of oxygen (Pg. 6, lines 1-5, oxygen 90%).

	Skaarup teaches of a process for cement manufacturing wherein the introduction of the oxygen-containing gas is set so that there is an excess of oxygen at a main burner and residual amounts of the oxygen-containing gas are permitted to enter the calciner for combustion (¶ [0019], kin exhaust gases with a low oxygen content).  
	Specifically, the combination the examiner has in mind is to have the kiln exhaust gasses of Skaarup replace the exhaust gasses of Tseng. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Skaarup to modify Tseng to include the above modification. Doing so reduces the amount of NOx in the exhaust gasses of the kiln (¶ [0008]). 
Regarding claim 16, Tseng as modified teaches the method of claim 15,  and Tseng further teaches wherein said feeding further comprises feeding of the oxygen-containing gas into the calciner
(Pg. 5, lines 14-23; Fig. 2, oxygen source 60, location 72).
Regarding claim 23, Tseng as modified teaches the method of claim 15, and Tseng further teaches wherein the oxygen-containing gas contains one or both of 75% by volume or more of oxygen or contains 10% by volume or less of nitrogen (Pg. 6, lines 1-5, oxygen contents greater than 90%).
Regarding claim 24, Tseng as modified teaches the method of claim 15, and Tseng further teaches wherein the amounts of oxygen-containing gas and a fuel fed in are regulated as a function of combustion temperature and gas volume flows (Pg. 1, lines 16-23).
Regarding claim 27, Tseng teaches a plant for producing cement clinker (Pg. 1, lines 8-15),
comprising:

rotary kiln 18), and
	a clinker cooler (Fig. 1, clinker cooler 20), wherein the plant has, at a section of the cooler directly adjoining a top of the rotary furnace (Fig. 2, oxygen source 60, proper air duct 70), a device for feeding gas from the cooler to the rotary furnace, the device configured to feed a gas having a proportion of 15% by volume or less of nitrogen and a proportion of 50% by volume or more of oxygen (Pg. 6, lines 1-5 and lines 21-27, oxygen contents greater than 90% would create nitrogen contents lower than 15%), and 
	wherein the plant is configured for feeding gas streams which in total consist to an extent of more than 50% by volume of oxygen to combustion processes (Pg. 6, lines 1-5, 90% oxygen)
	Tseng fails to teach such that there is an excess of oxygen at a main burner and residual amounts of oxygen are conveyed into the calciner.
	Skaarup teaches of a process to produce cement where there is an excess of oxygen at a main burner and residual amounts of oxygen are conveyed into the calciner (¶ [0019], kin exhaust gases with a low oxygen content).  
	Specifically, the combination the examiner has in mind is to have the kiln exhaust gasses of Skaarup replace the exhaust gasses of Tseng. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Skaarup to modify Tseng to include the above modification. Doing so reduces the amount of NOx in the exhaust gasses of the kiln (¶ [0008]).
Regarding claim 28, Tseng as modified teaches the plant of claim 27, and Tseng further teaches further comprising a device for feeding the gas into the calciner (Pg. 5, lines 14-23; Fig. 2, oxygen source 60, location 72).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) hereinafter referred to as Tseng in view of Skaarup et al (US 20040029064 A1) hereinafter referred to as Skaarup and Jorget et al. (US 20110113987 A1) hereinafter referred to as Jorget.
Regarding claim 17, Tseng as modified teaches the method of claim 15, however, Tseng fails to teach wherein an exhaust gas is supplied to said preheating of starting material step at a ratio wherein the starting material is greater than 1.0 kg of starting material per 1 kg of gas and wherein at least one cyclone preheater is used for preheating.
Jorget teaches of a range of mass flow ratios between starting material and gas to allow for the 
flux necessary to suspend matter (¶ [0031]). As a result, the mass flow ratio is interpreted as a result effective variable that would be optimized in order to suspend matter within an entrained flow calciner or suspension preheater (¶[0031], gasses leaving preheater 8 and going to precalciner 4). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the mass flow ratio disclosed by Tseng by optimizing the mass flow rate to modify the suspension of the material within a calciner or preheater since it has been held that discovering an optimum value of a result effective variable involved only routine skill in the art. MPEP 2144.05(II).
Regarding claim 18, Tseng as modified teaches the method of claim 17, and Jorget further teaches wherein the ratio of starting material fed in to the exhaust gas in said performing step is greater than 1.0 kg of starting material per 1 kg of exhaust gas (see rejection of claim 17 above), however Jorget fails to teach wherein the calciner is an entrained flow calciner.
Skaarup teaches wherein the calciner is an entrained flow calciner (abstract, suspension). 
Specifically, the combination the examiner has in mind is to add the entrained flow calciner to 
Tseng.
.  
Claims 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) hereinafter referred to as Tseng in view of Skaarup et al (US 20040029064 A1) hereinafter referred to as Skaarup and Charmet et al. (WO 2019115967 A1).
Regarding claim 19, Tseng as modified teaches the method of claim 15, however, Tseng as modified fails to teach teaches wherein coarse fuels having an edge length of 70 mm or more are introduced into the calciner, which includes a nonvertical section, so that hot gases flow over the coarse fuels in the calciner.
Charmet teaches of clinker production facility wherein coarse fuels having an edge length of 70 
mm or more are introduced into the calciner, which includes a nonvertical section, so that hot gases flow over the coarse fuels in the calciner (¶ [0077]; Fig. 2, calcination reactor 8, fuel inlet 8a).
	Specifically, the combination the examiner has in mind is to replace the fuel of Tseng with the fuel of Charmet. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Charmet to modify Tseng to include the above combination. Doing so would allow for a reduction in cost for
the preprocessing of the fuel (¶ [0012]).
Regarding claim 25, Tseng as modified teaches the method of claim 15, and Tseng further teaches wherein introduction of the oxygen-containing gas is set so that the oxygen fed in is sufficient for complete combustion at a main burner (Pg. 5, lines 10-13).
Tseng fails to teach where there is sufficient oxygen for complete combustion within the
calciner.

	Specifically, the combination the examiner has in mind is to include the method of complete combustion as taught by Charmet into the calciner of Tseng. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Charmet to modify Tseng to include the above combination. Doing so would allow for a reduction in NOX fumes from forming (¶ [0082-0084]).
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) hereinafter referred to as Tseng in view of Skaarup et al (US 20040029064 A1) hereinafter referred to as Skaarup and Aoki (JP 2008239359 A).
Regarding claim 21, Tseng as modified teaches the method of claim 15, however, Tseng as modified fails to teach wherein hot exhaust air from the clinker cooler is fed at least partly to said preheating step, or at least partly to a drying and milling operation, or at least partly to said preheating step and subsequently to said drying and milling operation, while avoiding mixing with exhaust gas from the calcination and firing steps.
Aoki teaches of cement firing equipment wherein hot exhaust air from the clinker cooler (Fig. 1, cooler exhaust line 34) is fed at least partly to said preheating step, or at least partly to a drying and milling operation, or at least partly to said preheating step and subsequently to said drying and milling operation, while avoiding mixing with exhaust gas from the calcination and firing steps (¶ [0029], Fig. 1, suspension heater 4).
Specifically, the combination the examiner has in mind is to add the exhaust line of Aoki to the cooler of Tseng and to have the exhaust line go to a preheater separated from other exhaust lines. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective 
.
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) hereinafter referred to as Tseng in view of Skaarup et al (US 20040029064 A1) hereinafter referred to as Skaarup and Brentrup et al. (DE 102006026234 A1) hereinafter referred to as Brentrup.
Regarding claim 26, Tseng as modified teaches the method of claim 15, however, Tseng fails to teach wherein introduction of the oxygen-containing gas is carried out exclusively on the side of a gas separation device which is arranged in the cooler and directly adjoins a top of the furnace, wherein the gas separation device is one or both of a mechanical gas separation device or a system based on supply of a barrier gas.
Brentrup teaches wherein introduction of the oxygen-containing gas is carried out exclusively on the side of a gas separation device (¶ [0023-0024]) which is arranged in the cooler and directly adjoins a top of the furnace (Fig. 1, dividing wall 22), wherein the gas separation device is one or both of a mechanical gas separation device or a system based on supply of a barrier gas.
Specifically the combination the examiner has in mind is to add the dividing wall and the regulating elements for adding oxygen into the cooler. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective 
filing date of the claimed invention to have incorporated the teachings of Brentrup to modify Tseng to include the above combination. Doing so would allow for maximization of the space within the cooler (¶ [0011]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762